Citation Nr: 0520109	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to November 15, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from November 15, 2004.

(The matter of entitlement to a rating in excess of 10 
percent for tinnitus is subject to a stay, and will be 
addressed in a future Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to August 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs which granted service 
connection for tinnitus and for hearing loss, rated 
noncompensable, effective June 9, 2000.  In December 2003, 
the case was remanded for notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for other due process.  In 
April 2005, the rating for hearing loss was increased to 10 
percent, effective November 15, 2004 (resulting in the 
"staged" ratings listed).  

Regarding the issue of entitlement to rating in excess of 10 
percent for tinnitus, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision, Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board  which concluded that no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that that may ultimately be 
overturned on appeal, the Secretary has imposed a stay at the 
Board on the adjudication of tinnitus claims affected by the 
Court's decision in Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Because the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus falls within these parameters, 
appellate consideration will be deferred.  Once a final 
decision is reached on appeal in the Smith case, adjudication 
of any tinnitus claims that were stayed will resume.    
FINDINGS OF FACT

1.  Prior to November 15, 2004, the veteran was shown to have 
Level II hearing acuity in each ear.  

2.  From November 15, 2004, the veteran is shown to have had 
Level V hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the veteran's 
bilateral hearing loss prior to November 15, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, 
VIA, VII, Code 6100, 4.86 (2004).

2.  A 20 percent rating is warranted for the veteran's 
bilateral hearing loss from November 15, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters 

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 2002 rating decision 
which assigned a noncompensable rating.  In the April 2002 
decision he was advised of the basis for the initial rating, 
and in a August 2002 statement of the case (SOC), he was 
properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice 
regarding the "downstream" issue of an increased initial 
rating, including the rating criteria and what the record 
showed.  A February 2004 letter (pursuant to the December 
2003 Board remand) and an April 2005 supplemental SOC, 
notified the veteran of the VCAA and how it applied to his 
claim.  Although the February 2004 letter advised him to 
submit additional evidence within 60 days, he was also 
advised that evidence received within a year would be 
considered.  In fact, all evidence received in the interim 
(well beyond a year) has been accepted for the record and 
considered.  

Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would make reasonable efforts to help him obtain 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Inasmuch as ratings for hearing impairment are based 
essentially on the results of official audiometry, this, 
along with notice of what was needed to establish an 
increased rating was equivalent to telling him to submit 
everything he had pertinent to the claims.  He is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, VA arranged for official 
audiometry in March 2002 and in November 2004.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are substantially 
met.  The veteran is not prejudiced by the Board's proceeding 
with review of the matter on the merits at this point.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's occupational specialty in service exposed him 
to aircraft engine noise trauma.  An audiologist who examined 
the veteran on behalf of VA opined that his hearing loss was 
of a nature consistent with noise trauma.  In April 2002, the 
RO granted service connection for bilateral hearing loss, 
rated noncompensable.  

A May 2000 treatment record from Ventura Ear, Nose, and 
Throat Medical Group shows that the veteran had a hearing 
loss consistent with noise exposure.  
On October 2001 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
75
80
    LEFT
15
30
45
65
85

The average right ear puretone threshold was 56.25 decibels, 
and speech discrimination was 88 percent.  The average left 
ear puretone threshold was 56.25 decibels, and speech 
discrimination was 84 percent.  

In his May 2002 Notice of Disagreement, the veteran indicated 
that his hearing loss interfered with his business in 
management consulting.  He reported difficulty hearing in 
situations with high background noise and that he had to ask 
individuals with high or soft pitched voices to repeat 
themselves due to his hearing impairment.  

Treatment records from West Los Angeles VA Medical Center 
(VAMC) from September 2003 to September 2004 show that the 
veteran was fitted for hearing aids.  Audiometry conducted in 
conjunction with hearing aid consultations was not in 
accordance with criteria for hearing loss rating examinations 
and was not certified for such purpose. 

In February 2004 correspondence, the veteran asserted that 
his hearing loss affected his ability to work in his field; 
and in August 2004 correspondence, he asserted that his 
hearing problems made it difficult for him to find employment


On November 2004 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
65
80
    LEFT
25
40
55
70
80

The average right ear puretone threshold was 58.75 decibels, 
and speech discrimination was 68 percent.  The average left 
ear puretone threshold was 62.5 decibels, and speech 
discrimination was 64 percent.  (See p. 1,2 of report).  In 
an addendum, the examining audiologist provided bone 
conduction results, and informed that the "level of 
presentation in speech discrimination was 75dB bilaterally."  

III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 
Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
staged ratings are warranted.
Prior to November 15, 2004

Official audiometry in March 2002 (the only audiometry prior 
to November 15, 2004 certified for rating purposes) revealed 
an average puretone threshold of 56.25 decibels, with speech 
discrimination of 88 percent in the right ear, and an average 
puretone threshold of 56.25 decibels, with speech 
discrimination of 84 percent in the left ear.  When the 
rating criteria are applied to the results of the March 2002 
VA audiometry, they establish that the veteran had Level II 
hearing acuity in each ear.  Combining the hearing level 
designations for the two ears under Table VII results in a 
noncompensable rating under Code 6100 being warranted.  An 
exceptional pattern of hearing impairment (as defined in 38 
C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown. 

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a compensable rating is not warranted prior 
to November 15, 2004 because disability warranting a 
compensable rating was not shown prior to that date.  

From November 15, 2004

On official audiometry on November 15, 2004 revealed an 
average puretone threshold of 58.75 decibels, and speech 
discrimination of 68 percent in the right ear, and an average 
puretone threshold of 62.5 decibels, and speech 
discrimination of 64 percent in the left ear.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.  When the rating 
criteria are applied to the results of the November 2004 VA 
audiometry, they establish that the veteran has Level V 
hearing acuity in the right ear and Level VII hearing acuity 
in the left ear.  Combining these two acuities under Table 
VII results in a 20 percent rating under Code 6100 being 
warranted.  As the veteran's hearing acuity is not shown to 
have been worse than Level V in the right ear or worse than 
Level VI in the left ear, a rating in excess of 20 percent is 
not warranted.  And as the November 15, 2004 audiometry 
presents a clear delineation of when the increase in hearing 
loss is first shown (i.e., when entitlement to an increase 
arose), the "staged" ratings established by the RO are 
clearly in order.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  Although the 
veteran alleges that as a management consultant he was forced 
to ask individuals with high or soft-pitched voices to repeat 
themselves; that his hearing disability affected his ability 
to work in his field; and that his hearing problems have made 
it difficult to find employment, there is no evidence in the 
record of "marked" interference with employment, frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

A compensable rating for bilateral hearing loss prior to 
November 15, 2004, is denied.

A 20 percent rating for the veteran's bilateral hearing loss 
is granted from November 15, 2004, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


